Citation Nr: 9903037	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  98-05 880	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefit sought.  In October 
1998 the veteran testified before a traveling member of the 
Board at the RO.  He was assisted at the hearing by a 
Veterans Benefits Counselor of the VA.


REMAND

The veteran contends that he is permanently and totally 
disabled and is unable to work due to his disabilities.  

In October 1998 the veteran testified at a hearing before a 
traveling member of the Board.  He indicated that as of March 
1998 he was receiving Social Security benefits in the form of 
supplementary income based on his inability to work.  He 
claimed the following disabilities:  hypertension, 
degenerative disc disease of the lumbar spine, with 
neurological involvement, and gouty arthritis.  He also 
reported that he was hospitalized in February 1997 after he 
had a stroke.  He claimed that he received treatment at a VA 
medical center and at the University of Illinois hospital.  
The Board notes that Social Security records and identified 
treatment records have not been associated with the claims 
folder.  Because such records may support the veteran's 
claim, they must be obtained.  Moreover, where the VA is on 
notice of a Social Security determination with potentially 
relevant evidence, such evidence must be obtained. Hayes v. 
Brown, 9 Vet. App. 67 (1996) Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a)(West 
1991 & Supp. 1998).  In light of the foregoing, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the medical 
record on which the veteran's award of 
Social Security benefits was based.  

2.  The RO should obtain from the veteran 
the names and addresses of any additional 
medical care providers (VA and private) 
who have treated him for any of his 
disabilities since April 1997 and any 
releases needed to obtain clinical 
records of such treatment, then obtain 
complete clinical records from all 
identified sources.  This should 
specifically include complete and current 
treatment records from the University of 
Illinois hospital.  In this regard, the 
veteran should be advised of the 
provisions of 38 C.F.R. § 3.158(a).

3.  The veteran should then be scheduled 
for a VA general medical examination to 
ascertain the nature and severity of all 
his disabilities.  In this regard, the 
examiner should specifically ask the 
veteran to list all disabilities from 
which he suffers.  In conjunction with 
the scheduling of the examination the 
veteran should be advised of the 
provisions of 38 C.F.R. § 3.655(b).  If 
the examiner finds that any specialty 
examinations are needed, the veteran 
should be scheduled for such 
examinations.  The examiner(s) should 
review the claims folder and provide 
appropriate findings regarding the degree 
of impairment caused by each of the 
veteran's disabilities.  All indicated 
testing should be performed and all 
findings should be reported in detail.  
The examiner(s) should render an opinion 
as to what effect the disabilities found 
have on the veteran's ability to work.  
The examiner(s) should express an opinion 
as to the likelihood that any of the 
diagnosed disorders will improve 
significantly over time.
4.  The RO should insure that medical 
findings are sufficiently complete to 
evaluate each of the veteran's 
disabilities under the pertinent rating 
criteria.  Additional development should 
be taken as necessary.  Each of the 
veteran's disabilities should be rated in 
accordance with the criteria set forth in 
38 C.F.R. Part 4 (1998).  Thereafter, 
consideration should be given as to 
whether the veteran meets the objective 
criteria for a permanent and total rating 
for pension purposes as set forth in 38 
U.S.C.A. §§ 1502(a), 1521 (West 1991 & 
Supp. 1998) and 38 C.F.R. §§ 4.15, 4.16, 
4.17 (1998).  If the veteran does not 
meet this standard of pension 
eligibility, consideration should be 
given as to whether he is entitled to a 
permanent and total disability rating for 
pension purposes based on subjective 
factors including educational background, 
occupational impairment, and 
extraschedular considerations.  38 C.F.R. 
§ 3.321 (b)(2) (1998).

5.  The RO should then readjudicate the 
claim, applying 38 C.F.R. §§ 3.158 or 
3.655(b), if indicated.  If the claim 
remains denied, the veteran should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 5 -


